               Case 1:19-cv-03585-DLB Document 14 Filed 06/17/20 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                                            101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                       BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                         (410) 962-7810
                                                                                                     Fax: (410) 962-2577
                                                                                              MDD_DLBChambers@mdd.uscourts.gov




                                                               June 17, 2020


    LETTER TO COUNSEL

             RE:      Tlee C. v. Saul
                      Civil No. DLB-19-3585

    Dear Plaintiff and Counsel:

            On December 17, 2019, Plaintiff filed a complaint, pro se, contesting actions by the Social
    Security Administration (“SSA”). ECF No. 1. On March 25, 2020, the Commissioner filed a
    motion to dismiss for untimely filing. ECF No. 12. In support of its motion, the Commissioner
    submitted a declaration of Janay Podraza, Chief of Court Case Preparation and Review Branch II
    of the Office of Appellate Operations, Social Security Administration, and supporting
    documentation. ECF No. 12-2, Declaration (“Podraza Decl.”). This case is before me on consent
    of the parties. ECF Nos. 3, 9. I have carefully reviewed the parties’ filings. 1 ECF Nos. 1, 12. No
    hearing is necessary. Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the
    Commissioner’s motion to dismiss is granted.

             On December 13, 2016, the Appeals Council mailed Plaintiff notice of its decision denying
    her request for review of an adverse decision from an Administrative Law Judge pertaining to her
    disability claim. Podraza Decl. ¶ 3(a); ECF No. 12-2 at 26-28. That notice also advised Plaintiff
    of her right to commence a civil action within sixty days from receipt of the notice. Id.; see 42
    U.S.C. § 405(g)-(h). The Commissioner’s regulations have interpreted the statute to permit sixty-
    five days from the date of the notice to allow sufficient time for mailing the notice. 20 C.F.R. §§
    404.901, 422.210(c). Therefore, Plaintiff had to file her civil action on or before February 16,
    2017. Plaintiff did not file her complaint until December 17, 2019. ECF No. 1. Through its
    declaration, the SSA has stated that it “is not aware of any request for an extension of time to file
    a civil action.” Podraza Decl. ¶ 3(b).

            Congress has authorized lawsuits seeking judicial review of decisions by the SSA only
    under certain limited conditions, including filing deadlines specified by statute. City of Tacoma v.
    Taxpayers of Tacoma, 357 U.S. 320, 336 (1958). The limitations period must therefore be strictly
    enforced, absent (1) an agreement by the SSA to toll the deadlines, or (2) a valid basis for equitable
    tolling of the deadlines. There was no agreement to toll the deadlines in this case. Moreover,
    1A Rule 12/56 letter was mailed to Plaintiff on April 24, 2020 advising her that a motion to dismiss was filed and that
    she had 28 days from the date of the letter to file an opposition. Plaintiff has not filed an opposition.
          Case 1:19-cv-03585-DLB Document 14 Filed 06/17/20 Page 2 of 2
Tlee C. v. Saul
Civil No. 19-3585-DLB
June 17, 2020
Page 2

“because of the importance of respecting limitations periods, equitable tolling is appropriate only
‘where the defendant has wrongfully deceived or misled the plaintiff in order to conceal the
existence of a cause of action.’” Kokotis v. U.S. Postal Serv., 223 F.3d 275, 280 (4th Cir. 2000);
see also Hyatt v. Heckler, 807 F.2d 376, 380 (4th Cir. 1986) (explaining that “equitable tolling of
the 60-day requirement is justified ‘where consistent with congressional intent and called for by
the facts of the case.’”) (quoting Bowen v. City of New York, 476 U.S. 467, 479 (1986)). Plaintiff
has not alleged, and the record does not reflect, any misconduct on the part of the SSA in this case.
As a result, equitable tolling is not warranted. Plaintiff filed her complaint nearly two years after
the statutory limitations period had run, and, therefore, the Commissioner’s Motion to Dismiss
must be granted.

    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF No. 12, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge
